Case: 3:20-cv-00377-WHR-PBS Doc #: 22 Filed: 08/02/21 Page: 1 of 4 PAGEID #: 457




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION AT DAYTON

    SEIFULLAH AZGHANDI,                              :   Case No. 3:20-cv-377
                                                     :
           Plaintiff,                                :
                                                     :   District Judge Walter H. Rice
    vs.                                              :
                                                         Magistrate Judge Peter B. Silvain, Jr.
                                                     :
    KENNETH HOPKINSON,                               :
                                                     :
           Defendant.                                :
                                                     :


                            REPORT AND RECOMMENDATIONS1


          This matter is presently before the Court on the Motion of Defendant to Dismiss Plaintiff’s

Complaint Pursuant to Fed. R. Civ. P. 12(B)(1) and Fed. R. Civ. P. 12(B)(6) (Doc. # 7) (“Motion

to Dismiss”).

          On August 5, 2020, Plaintiff, Seifullah Azghandi, filed a pro se complaint alleging various

instances of national-origin based discrimination and retaliation by his academic advisor,

Defendant Kenneth Hopkinson, while he was enrolled as a PhD candidate at the Air Force Institute

of Technology (“AFIT”) located at Wright-Patterson Air Force Base (“WPAFB”) in Dayton, Ohio.

(Doc. #2, PageID #s 129-133). Plaintiff alleges that this discrimination eventually culminated in

Defendant “delay[ing] [his] graduation under influence of [a] number of xenophobic

individuals[,]” for which he requests 3.2 million dollars in damages. Id. at 129-130. Plaintiff

asserts that he presented his case against the Defendant to Air Force’s Equal Employment




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
Case: 3:20-cv-00377-WHR-PBS Doc #: 22 Filed: 08/02/21 Page: 2 of 4 PAGEID #: 458




Opportunity (“EEO”) office at WPAFB but that his claims were found to be “‘unsubstantiated’

without cross-examinations and/or justification.” Id. at 130.

        In response, Defendant has filed a motion to dismiss, arguing that Plaintiff’s Complaint

should be dismissed because (1) he failed to exhaust his administrative remedies prior to bringing

Title VII claims; (2) sovereign immunity bars Plaintiff from bringing Title VII claims against the

government because he is not a federal employee; (3) the Complaint fails to state a claim a

plausible claim for discrimination or retaliation; and (4) Plaintiff failed to name the proper

defendant as required by statute. (Doc. # 7, PageID #s 281-296).2

        With regard to Defendant’s fourth argument, the Court notes that Title VII requires that

“the head of the department, agency, or unit, as appropriate, shall be the defendant” in suits brought

under it. 42 U.S.C. § 2000e–16(c)(emphasis added). The Sixth Circuit has strictly interpreted this

statutory requirement, stating that it “‘mandates who may be a proper defendant in civil actions

brought by federal employees to enforce rights under Title VII,’ “ and that failure to follow the

statute’s requirements will result in dismissal. Mulhall v. Ashcroft, 287 F.3d 543, 550 (6th Cir.

2002) (quoting Hancock v. Egger, 848 F.2d 87, 88 (6th Cir.1988)).

        Thus, under the terms of § 2000e–16(c) and Sixth Circuit precedent, Plaintiff was required

to file suit against the head of the United States department or agency for which he alleges to have




2
  Defendant also argues that Plaintiff’s Complaint fails to comply with Fed. R. Civ. P. 8(a) as it only
generally refers to claims of discrimination and retaliation without putting Defendant on fair notice of the
specific claims he is pursing. (Doc. #7, PageId #282). Nonetheless, Defendant reasonably concluded from
the facts set forth in the Complaint that Plaintiff was intending to set forth claims of Title VII discrimination
on the basis of national origin. Id. To the extent that Plaintiff was attempting to bring claims other than
Title VII claims, he failed to note his objection in his response memorandum, (Doc. # 9), thereby waiving
his right to raise additional claims now. See Humphrey v. U.S. Attorney General's Office, 279 Fed.Appx.
328, 331 (6th Cir. 2008) (stating that “where, as here, plaintiff has not raised arguments in the [D]istrict
[C]ourt by virtue of his failure to oppose defendants’ motions to dismiss, the arguments have been waived”)
(citing Resnick v. Patton, 258 Fed.Appx. 789, 793 n.1 (6th Cir. 2007) (concluding that arguments are
waived in the absence of opposition to a motion to dismiss in the district court) (further citations omitted)).
                                                       2
Case: 3:20-cv-00377-WHR-PBS Doc #: 22 Filed: 08/02/21 Page: 3 of 4 PAGEID #: 459




worked, which here is the United States Air Force. Thus, the proper defendant in this case is the

Secretary of the United States Air Force. See Klein v. United States, No. 3:15-CV-134, 2015 WL

6736114, at *8 (S.D. Ohio Nov. 4, 2015) (Rose, D.J.) (“Under Title VII and the Rehabilitation

Act, the only proper defendant is the Secretary of the Air Force.”). In this case, however, Plaintiff

only named his academic advisor, Kenneth Hopkinson. As Mr. Hopkinson is not the Secretary of

the Air Force, he is not the proper defendant; the Court must, therefore, dismiss his suit. See

Hancock, 848 F.2d at 88 (“The proper defendant was not named in this action. Adherence to the

statute’s requirements is mandatory, and we are neither authorized nor inclined to ignore its

mandate.”).

       Accordingly, Plaintiff has not named the proper defendant to this action, the Court should

grant Defendants’ Motion (Doc. # 7) and dismiss Plaintiff’s Complaint. See Mulhall, 287 F.3d at

550.

                       IT IS THEREFORE RECOMMENDED THAT:

       1.      Defendant’s Motion to Dismiss (Doc. #7) be GRANTED; and

       2.      The case be terminated on the Court’s docket.



August 2, 2021                                         s/Peter B. Silvain, Jr.
                                                       Peter B. Silvain, Jr.
                                                       United States Magistrate Judge




                                                 3
Case: 3:20-cv-00377-WHR-PBS Doc #: 22 Filed: 08/02/21 Page: 4 of 4 PAGEID #: 460




                            NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to the proposed findings and recommendations within FOURTEEN days after being

served with this Report and Recommendations. Such objections shall specify the portions of the

Report objected to and shall be accompanied by a memorandum of law in support of the

objections. If the Report and Recommendation is based in whole or in part upon matters

occurring of record at an oral hearing, the objecting party shall promptly arrange for the

transcription of the record, or such portions of it as all parties may agree upon or the Magistrate

Judge deems sufficient, unless the assigned District Judge otherwise directs. A party may

respond to another party’s objections within FOURTEEN days after being served with a copy

thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on appeal.

See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th

Cir. 1981).




                                                 4
